Citation Nr: 0610183	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, fibromyalgia, and myofascial pain syndrome to 
include as secondary to service-connected sinusitis with 
allergic rhinitis.  

2.  Entitlement to service connection for otitis externa to 
include as secondary to service-connected sinusitis with 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1959 to 
November 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
April 2003 rating decision granted an increased rating for 
the veteran's service-connected sinusitis with allergic 
rhinitis from 10 to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that medical 
evidence, including a July 2004 VA examination was received 
subsequent to the last supplemental statement of the case.  
It appears this evidence has not been considered by the RO 
and the appellant has not waived initial RO consideration of 
this evidence.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under the circumstances, the Board may not properly 
proceed with appellate review until the new evidence has been 
reviewed by the RO. 

A VA examiner during a February 2003 VA examination opined 
that although sinusitis does not cause fatigue syndrome, it 
could aggravate fatigue during an acute infection.  The 
veteran's private doctor in an August 2003 letter asserted 
that the veteran had chronic fatigue syndrome, and because 
his sinusitis and rhinitis often kept him awake at night it 
triggered his fibromyalgia to be worse.  The veteran has 
submitted medical articles which included findings that 
patients with chronic fatigue symptom complained of 
rhinosinusitis, as well as aggravation of symptoms following 
exposure to allergens.  

Service medical records showed that the veteran was treated 
for earaches and right and left ear disorders.  A June 1992 
private medical record showed the veteran complained of left 
ear stuffiness.  A July 2004 VA examination found that the 
right tympanic membrane was retracted and scarred.  The 
veteran in his January 2004 VA Form 9 Appeal stated that the 
term otitis externa should not have been used for his ear 
disorder and indicated that his sinus infections affected his 
ears.  

In a September 2004 statement, the veteran's representative 
argued that the veteran developed photographic material in 
service and thus was exposed to toxic chemicals.  Medical 
literature was cited which discussed delayed neurotoxicity 
and the representative questioned whether the veteran's 
disorders were adequately diagnosed, taking under 
consideration the veteran's toxic exposure in service.  The 
Board notes that the veteran's DD 214 indicated that he was a 
photo processing specialist.  

Therefore under the circumstances of this case, another VA 
examination by an appropriate specialist or specialists is 
needed to determine whether the veteran's claimed disorders 
are related to service or aggravated by the veteran's 
service-connected sinusitis with allergic rhinitis.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with a notice 
letter of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Given that this case needs to be remanded anyway, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should provide the veteran with 
a VA examination or examinations by an 
appropriate specialist or specialists, to 
determine the nature and etiology of his 
claimed chronic fatigue syndrome, 
fibromyalgia, myofascial pain and any ear 
disorder to include otitis externa.  The 
specialist/specialists should be different 
from the one who conducted the February 
2003 VA examination.  Titles and areas of 
expertise should be provided along with 
the examinations.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in connection 
with the examinations.  All clinical and 
any special test findings should be 
clearly reported.  

The examiner or examiners should 
furnish opinions as to the etiology 
of the claimed chronic fatigue 
syndrome, fibromyalgia, myofascial 
pain and any ear disorder, to include 
otitis externa, and provide the 
following: whether it is at least as 
likely as not (a 50% or higher degree 
of probability) whether these claimed 
disorders are due to service or were 
caused or aggravated (i.e. increased 
in disability) by the veteran's 
service-connected sinusitis with 
allergic rhinitis.  

The examiner or examiners should 
specifically address whether the 
veteran's exposure to toxic chemicals 
as a photo developer in service is in 
anyway related to his disabilities.  
A complete rationale should be 
provided for all opinions expressed.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

